Citation Nr: 1514419	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for residuals of traumatic brain injury (TBI), previously claimed as residuals of a concussion.

2. Entitlement to service connection for residuals of a TBI.


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to July 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The underlying service connection claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

Service connection for residuals of a concussion was denied in an August 1982 rating decision.  The Veteran was notified of his appellate rights but did not appeal and no new and material evidence was received within one year of the decision.  New evidence pertaining to an unestablished fact necessary to substantiate the claim has been received since.

CONCLUSION OF LAW

The August 1982 RO denial of service connection for residuals of a concussion became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board reopens and remands the claim for service connection for residuals of TBI, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act and other procedural requirements is not necessary.

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO denied service connection for residuals of a concussion blast in an August 1982 rating decision.  The RO found that residuals of concussion, other than tinnitus and hearing loss, were not shown by evidence of record.  The Veteran was notified of his appellate rights but did not appeal, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the August 1982 rating decisions became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the August 1982 denial included the Veteran's statements, service records, and VA medical records.  The evidence showed an in-service accident when the Veteran was knocked by a gun and sustained a left ear injury.  Since the last final denial of service connection for residuals of concussion, VA received additional medical records, a nexus opinion from Dr. CA, and a VA examination and opinion.  This evidence was not previously reviewed by agency decision makers and addresses unestablished facts necessary to prove the claim.  Specifically, the new medical records show current abnormal CT scans and MRIs of the brain and symptoms of dizziness and memory problems.  The medical opinions address the question of a relationship between current brain problems and service.   As new and material evidence has been received, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

ORDER

New and material evidence having been received the petition to reopen the claim for residuals of concussion/TBI is granted.


REMAND

Dr. CA provided a positive opinion that the Veteran has current residuals from a TBI he suffered in service, but her opinion is incomplete, because she does not appear to have considered medical records prior to 2008, most significantly prior MRIs and CT scans.  The July 2014 VA examiner gave a negative opinion, citing normal CT scans and MRIs in 1992, 1993, 2004, and 2006.  However, it is unclear whether he relied on accurate information.  An MRI report from August 2005 found mild cerebral atrophy and a small area of increased signal intensity, which the examiner did not discuss.  An additional medical opinion that addresses all relevant evidence is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file does not appear to have any reports from diagnostic test of the head in 2004 or 2006, as the July 2014 VA examiner noted.  If such reports exist, associate them with the claims file. 

2. Then, forward the claims file to a VA examiner, preferably a neurologist, other than the July 2014 examiner, to provide an opinion on TBI.  The examiner should address the following:

a. Are the findings on MRI and CT scans from 2008 forward at least as likely as not related to the 1955 accident where the Veteran was knocked over and suffered a perforated left ear drum?

Please discuss all evidence of record, including past MRIs and CT scans and the Veteran's statements of continuous dizziness/balance problems and inability to taste and smell.  Please also provide detailed rationale for any conclusions given. 

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


